

 SCON 35 ENR: Providing for a conditional adjournment or recess of the Senate and an adjournment of the House of Representatives. 
U.S. Senate
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. CON. RES. 35IN THE SENATE OF THE UNITED
		  STATESApril 10, 2014Agreed toCONCURRENT RESOLUTIONProviding for a conditional adjournment or
		  recess of the Senate and an adjournment of the House of Representatives.
		  That when the Senate recesses or adjourns
			 on any day from Thursday, April 10, 2014, through Thursday, April 24,
			 2014,
			 on a motion offered pursuant to this concurrent resolution by its Majority
			 Leader or his designee, it stand recessed or adjourned until 12:00 noon on
			 Monday, April 28, 2014, or such other time on that day as may be specified
			 by its Majority Leader or his designee in the motion to recess or adjourn,
			 or
			 until the time of any reassembly pursuant to section 2 of this concurrent
			 resolution, whichever occurs first; and that when the House adjourns on
			 any
			 legislative day from Thursday, April 10, 2014, through Thursday, April 24,
			 2014, on a motion offered pursuant to this concurrent resolution by its
			 Majority Leader or his designee, it stand adjourned until 2:00 p.m. on
			 Monday,
			 April 28, 2014, or until the time of any reassembly pursuant to section 3
			 of
			 this concurrent resolution, whichever occurs first.2.(a) The Majority Leader of the Senate or his designee, after consultation with the Minority Leader
			 of the Senate, shall notify the Members of the Senate to reassemble at
			 such place and time he may designate if, in his opinion, the public
			 interest shall warrant it.(b)After reassembling pursuant to subsection (a), when the Senate adjourns on a motion offered
			 pursuant to this subsection by its Majority Leader or his designee, the
			 Senate shall again stand adjourned pursuant to the first section of this
			 concurrent resolution.3.(a) The Speaker of his designee, after consultation with the Minority Leader of the House, shall
			 notify Members of the House to reassemble at such place and time he may
			 designate if, in his opinion, the public interest shall warrant it.(b)After reassembling pursuant to subsection (a), when the House adjourns on a motion offered pursuant
			 to this subsection by its Majority Leader or his designee, the House shall
			 again stand adjourned pursuant to the first section of this concurrent
			 resolution.Secretary of the SenateClerk of the House of Representatives